Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 08/31/2021.
Claims 16-25 are currently pending.
Claims 16-25 are newly added.
Claims 1-15 are canceled in a preliminary amendment.
Claims 16-19, 21-23, 25 are rejected.
Claims 20, 24 are objected to as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 16-19, 21-23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Moshe Segal (US 9807002 B2) in view of Nicholas George McDonald et al (US 20190104054 A1).
For Claim 16, Segal discloses a method of routing traffic within a data network by network routing equipment (Segal teaches, in Col. 3, lines 43-46, Methods, apparatus and articles of manufacture to perform route determination in communication networks), the network comprising a set of policy constraints, the method comprising: a) identifying from a flow, a set of flow-specific constraints (Segal teaches, in Col. 6, lines 44-49, that the routing requests may specify, for example, the origination and destination endpoint nodes of flows to be routed in the network 100, flow routing constraints (e.g., such as bandwidth demand constraints, route splitting constraints, etc.) for the flows, priority designations for the flows, routing solution parameters); b) computing a best set of routes from a source node to a destination node in the network, wherein the routes in the best set of routes satisfy the entire set of policy constraints in the network (Segal teaches, in Col. 14, lines 37-41, that the linear programming engine determines the set of routes for routing the specified set of flows in the core network to satisfy a combination of the set of route splitting constraints and the set of bandwidth demand constraints).
	Segal fails to expressly teach c) selecting a subset from the best set of routes wherein the subset comprises routes that meet the set of flow-specific constraints; d) selecting a least congested route from the subset.
However, McDonald, in analogous art, c) selecting a subset from the best set of routes wherein the subset comprises routes that meet the set of flow-specific constraints (McDonald teaches, in ¶ 0022, lines 12-14, that  the routing engine may determine a subset of candidate routes among all the possible candidate routes between the source network device and the destination network device); d) selecting a least congested route from the subset (McDonald teaches, in ¶ 0024, lines 5-9, that the routing engine may select the optimal route as the candidate route having a lowest estimated latency. McDonald teaches, in ¶ 0012, lines 1-4, that the congestion in a route of the network may refer to the delay sending a packet from a source network device to a destination network device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Segal with the congestion-based routing taught by McDonald. The motivation is to increase network stability, ease the process of tuning network settings, and increase the performance of the network [McDonald: ¶ 0009, lines 11-12]. 
For Claim 17, Segal discloses a method where the set of policy constraints comprises a performance constraint (Segal teaches, in Col. 4, lines 28-32, that the group of selectable sets of constraints may include performance-related constraints (e.g., such as routing distance constraints, routing hop constraints, routing diversity constraints, etc.)).
For Claim 18, Segal discloses a method where the performance constraint comprises a selected hop count, a selected delay, a selected bandwidth, or a selected reliability (Segal teaches, in Col. 2, lines 62-67, that the second set of constraints includes a first bandwidth demand specified for a first one of the set of flows, and the set of routes includes a first route specified by a set of nodes and a set of links in the software defined network that are to route at least respective portions of the first bandwidth demand to meet a combination of the first and second sets of constraints).
For Claim 19, Segal discloses a method where the policy constraint comprises a Boolean constraint (Segal teaches, in Col. 4, lines 28-32, that the routing constraint information also includes a set of priorities specified for respective ones of the set of flows to be routed in the core network 120. For example, the set of priorities may include values indicating whether respective ones of the set of flows are to be treated as default flows (e.g., with a priority value of “0”) or priority flows (e.g., with a priority value of “1”)).
For Claim 21, Segal discloses a method where the set of policy constraints comprises a performance constraint (Segal teaches, in Col. 4, lines 28-32, that the group of selectable sets of constraints may include performance-related constraints (e.g., such as routing distance constraints, routing hop constraints, routing diversity constraints, etc.)).
For Claim 22, Segal discloses a method where the performance constraint comprises a selected hop count, a selected delay, a selected bandwidth, or a selected reliability (Segal teaches, in Col. 2, lines 62-67, that the second set of constraints includes a first bandwidth demand specified for a first one of the set of flows, and the set of routes includes a first route specified by a set of nodes and a set of links in the software defined network that are to route at least respective portions of the first bandwidth demand to meet a combination of the first and second sets of constraints).
For Claim 23, Segal discloses a method where the policy constraint comprises a Boolean constraint (Segal teaches, in Col. 4, lines 28-32, that the routing constraint information also includes a set of priorities specified for respective ones of the set of flows to be routed in the core network 120. For example, the set of priorities may include values indicating whether respective ones of the set of flows are to be treated as default flows (e.g., with a priority value of “0”) or priority flows (e.g., with a priority value of “1”)).
For Claim 25, Segal discloses a method where one or both of the set of policy constraints and the flow-specific constraints can be selected by a network user or administrator (Segal teaches, in Col. 7, lines 22-30, that the example network controller 105 performs an initial routing procedure in which routing configuration information is initially specified by, for example, a network administrator via an operations and management system, a computer terminal, etc., or any combination thereof. The routing configuration information specifies, for example, routing endpoint information for an initial set of flows to be routed in the network 100, routing constraints for the initial flows, priority designations for the initial flows, routing solution parameters to be used by network controller 105 to solve for the set of routes to route the initial flows, etc.).



Allowable Subject Matter

Claims 20, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 20, 24 are considered allowable because the prior art does not teach limitations including: 
“where the Boolean constraint comprises a selected internet protocol field, a selected network zone, a selected user identification, a selected operating system, a selected application, a selected facility or user security clearance, a selected level of content sensitivity, selected physical layer attributes, a selected time, or a selected threat level,” in dependent claims 20, 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alpert et al (US 9106560 B2) pertains to using an application executing using a processor and a memory in a data processing system, a congested network route section is selected from a set of congested network route sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419